Title: Benjamin Vaughan’s Notes on Climate Change, March 1819
From: Vaughan, Benjamin
To: 


          NB. There is something in the averages of the snow in p. 5. which perhaps requires revision.
          The temperature of the springs in Kennebec has been given by a “friend” higher than the truth.
          The Abbé Du Bos in his work on Criticisms &ca from some slender passages (easily explained away,) first endeavored to shew that there was an amelioration of climate since the times of the antients, as regards Europe. Mr Hume entered into the discussion; &, as I am told, Pelletier in his History of the Gauls. Others have copied these.—Then came the observers of the climates of the American world.
          With respect to Europe, (saving what Pelletier may have said,) the accounts are to be contested in several ways: as. 1o By stating that accidents in the seasons, (answering to those in our times,) are not to be regarded: 2. By observing that elevations are to be allowed for. 3. By bringing into view the observations of modern travellers & recorders; which (when Swinburne is taken for Rome, Bell & various others for the Danube, & many travellers for Constantinople, Aleppo, &ca) exhibit great evidences of antient modern cold; as Jul Cæsar’s commentaries, the decree about vines, several passages in monkish annals & in Shakespeare & in Hume’s history, do for  temperate weather in the former & in the middle ages.
          With respect to this country, Dr Franklin’s distinction, as to Eastern & Western climates in middle latitudes in the Northern Hemisphere, is all important; & being established, it makes the U. S. parallel to China, and the N West coast of America parallel to the Western coasts of Europe; as observers shew to occur in fact.—Dr Franklin denied the mitigation of the climate as to cold, as judged of by his occasional examinations of the fact previous to his last return here.—But that there are changes of magnitude here of other descriptions cannot be denied: & they require to be noted.
          With respect to Dr Williams, he was a person whose character in some respects was is said to have been less correct, than could have been wished: and it is certain that he overlooked many things.—Since his time, Mr Noah Webster is said to have published a paper (in the Connecticut Phil. Trans. in 8vo) a paper to confirm Dr Franklin’s opinions.—Profr Farrar of Harvard has taken an opposite stand: but he had no complete views of the question.
          March 1819.
         